DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 5 recites the limitation “a first ball screw” which should be changed to “a first ball screw of the two ball screws”.
Claim 3, line 9 recites the limitation “a second ball screw” which should be changed to “a second ball screw of the two ball screws”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, and 5 recites the limitation “on an assumption”.  However, such limitation is unclear as to whether “an assumption” positively recites the subsequent claim limitation.  In other words, “on an assumption” does not positively require a first, second, or third predetermined condition, but rather that the first, second, or third predetermined condition could exist.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 9 of copending Application No. 16/997,236 in view of Witte (US 2015/0298722 A1). The Application No. 16/997,236 discloses a steering rod, two transmission mechanisms, two motors, and two controllers, wherein one of the controllers is configured to calculate a command value corresponding to a total torque that should be generated in the two motors, the command value is divided into individual command values using a changeable distribution ratio set for each of the motors, but fails to disclose the required ties rods. Witte discloses a device 1 comprising [a gear rack 14 and track rods 16 at ends of the gear rack] (fig. 1, pages 2 and 3, paragraph [0033]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the track rods of Witte with the turning apparatus of 16/997,236 to allow for rotation of the wheels, thus improving overall steering.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US 2018/0281846 A1) in view of Asakura et al. (US 2018/0043927 A1).
For claim 1, Schreiner discloses a turning apparatus 2 comprising:
[tie rods 14 respectively coupled to steered wheels 16 of a vehicle] (page 1, paragraph [0014]);
a wheel turning shaft 12 [at both ends of which the tie rods are respectively swingably coupled at angles, the wheel turning shaft being configured to linearly move in an axial direction to turn the steered wheels of the vehicle via the tie rods] (fig. 1, page 1, paragraph [0014]);
two motors 26, 36 [configured to generate a torque that is a source of a driving force to be applied to the wheel turning shaft] (page 2, paragraph [0016]);
[two ball screws 28, 38] (page 1, paragraph [0014], “the steering gearbox 8 can also be embodied as a recirculating ball gear or a ball nut gear”) each configured to individually convert rotating motion of a corresponding one of the two motors to linear motion of the wheel turning shaft, 
two controllers 22, 32 [each configured to individually control a corresponding one of the two motors] (page 2, paragraph [0016]), wherein:
a first controller 22 [that is any one of the two controllers is configured to compute a current command value according to a total value of torque to be generated by the two motors] (page 2, paragraph [0016]) and [configured to allocate the computed current command value to the motors at a ratio that varies with a position of the wheel turning shaft in the axial direction] (page 2, paragraph [0018], via partial assist torques); and
[the two controllers each are configured to supply any one of the motors, which is an object to be controlled by a corresponding one of the controllers, with a current according to an individual current command value allocated to the any one of the motors, which is the object to be controlled] (page 2, paragraph [0018]), but does not explicitly disclose the two ball screws respectively having external thread grooves disposed at different positions in the axial direction on an outer periphery of the wheel turning shaft;
a transmission mechanism configured to transmit a torque of each of the motors to a corresponding one of the ball screws.
Asakura et al. discloses a steering system comprising:
a motor M;
a rack shaft 21; 
a ball screw having an external thread groove 35c1; and 
a transmission mechanism 35 [configured to transmit a torque of motor to the ball screws] (page 3, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the ball screw mechanism and belt transmission mechanism of Asakura et al. in place of the ball screw of Schreiner to allow for preventing at least one of deformation of external teeth of the driven pulley and an increase in size of the housing surrounding the driven pulley, thus reducing overall maintenance and replacement costs.
For claims 2, 4, and 5, in light of the interpretation above of the claim limitation “on an assumption”.  The prior art combination reads upon the claim limitations in the instances wherein “on an assumption” is not met since the claims require the claim limitations only during “on an assumption”.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “first change characteristics and second change characteristics having mutually inverse characteristics … change characteristics of an allocation rate of the current command value to the motor … against the position change of the wheel turning shaft in an axial direction with respect to the neutral position of the wheel turning shaft”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150360715 – comprising a rack and first and second driving devices;
US-9079604 – comprising a rack and first and second electric motors;
US-8789647 – comprising first and second rotation shafts; first and second ball screws 111;
US-7500537 – comprising first and second screw feed mechanisms;
US-20060278466 – comprising first and second electric motors; and first and second ball nut assemblies;
US-20060055139 – comprising first and second worm gear mechanisms;
US-20050257992 – comprising first and second electric motors; and first and second pinions;
US-20050072621 – comprising first and second steering actuators;
US-6691819 – comprising first and second ball nut drive motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611